ORDER
Petitioner seeks a writ of certiorari to review an order of the Court of Appeals reinstating respondent’s appeal in this matter. Pursuant to Rule 226(a), SCACR, this Court will review only final decisions of the Court of Appeals. Since the order reinstating the appeal is not a final decision in the matter, the petition for a writ of certiorari is denied.
IT IS SO ORDERED.
/s/ Ernest A. Finney, Jr., C.J.
/s/ Jean H. Toal, A.J.
/s/ James E. Moore, A.J.
/s/ John H. Waller, Jr., A.J.
/s/ E.C. Burnette, III, A.J.